            Case 7:21-cv-02275-KMK Document 11 Filed 05/04/21 Page 1 of 2



                               UNITED STATES DISTRJCT COURT
                              SOUTHERN DISTRJCT OF NEW YORK
         ------------- ------------------------
TRUSTEES OF THE DISTRJCT COUNCIL NO. 9                            )
PAINTING INDUSTRY INSURANCE FUND and                              ) Index No.: 21-CIV-2275 (KMK)
TRUSTEES OF THE DISTRJCT COUNCIL NO. 9                            )
PAINTING INDUSTRY ANNUITY FUND and                                )
TRUSTEES OF THE DISTRJCT COUNCIL NO. 9                            )
FINISHING TRADES INSTITUTE and TRUSTEES                           )
OF THE INTERNATIONAL UNION OF PAINTERS                            )   DEFAULT JUDGMENT
AND ALLIED TRADES NATIONAL PENSION FUND                           )
and THE DISTRJCT COUNCIL NO. 9 INTERNATIONAL                      )
UNION OF PAINTERS AND ALLIED TRADES,                              )
                                                                  )
                                     Plaintiffs,                  )
               -against-                                          )
                                                                  )
SQUARE INCH DESIGN CORP.,                                         )
                                                                  )
                                     Defendant.                   )
------            ________________________________ -------
                                                   ,
                                                                  )
                                                                                          ------
       This action having been commenced on March 16, 2021 by the filing of the Summons and

Complaint, and a copy of the Summons and Complaint having been served on the Defendant, Square

Inch Design Corp. on March 18, 2021 via NYS Secretary of State and said Proof of Service having

been filed with the Clerk of the Court on March 24, 2021 and the Defendant not having appeared,

answered or otherwise moved with respect to the Complaint within the time allowed by law, and the

time for appearing, answering or otherwise moving having expired it is,

       ORDERED, ADWDGED AND DECREED: that the Plaintiffs have judgment against

Defendant in the liquidated amount of Thirty Nine Thousand Four Hundred Twenty-Two Dollars and

Ninety-Eight ($39,422.98), which includes the following: unpaid benefit fund contributions due and

owing in the minimum sum of $29,950.84 based on Employer remittance reports for the period week

ending August 30, 2020 through September 27, 2020; $914.97 in interest calculated at 2% above prime

per annum through to April 27, 2021; $5,990.17 in liquidated damages calculated at 20% of the
            Case 7:21-cv-02275-KMK Document 11 Filed 05/04/21 Page 2 of 2




principal amount; attorneys' fees in the amount of $2,095.00; and court costs and disbursements in the

amount of $473.00 pursuant to the Trade Agreement and in accordance with Section 502 (g)(2)(D) of

ERJSA 29 U.S .C. 1132 (g)(2)(D)).

       ORDERED, that the Judgment rendered by the court on this day in favor of the Plaintiffs be

entered as a final judgment against Defendant and the Clerk of the Court is directed to enter such

judgment forthwith.


Dated: White Plains, New York
        July 14         , 2021
                                             So Ordered:




                                             Honorable Kenneth M. Karas, U.S.D.J.
